FILED
                           NOT FOR PUBLICATION
                                                                               OCT 7 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   20-30267

              Plaintiff-Appellee,                D.C. Nos.
                                                 4:02-cr-00052-DLC-1
 v.                                              4:02-cr-00052-DLC

VICTOR CHARLES FOURSTAR, Jr.,
                                                 MEMORANDUM*
              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted October 5, 2021**
                               Pasadena, California

Before: GRABER and CHRISTEN, Circuit Judges, and SEEBORG,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Richard Seeborg, Chief United States District Judge
for the Northern District of California, sitting by designation.
      Defendant appeals the district court’s judgment revoking his supervised

release. We review de novo whether a defendant received due process at a

revocation proceeding. United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the

parties are familiar with the facts, we do not recite them here.

      1.     Fourstar argues that his due process rights were violated because he

was not given a preliminary hearing before his final revocation hearing, as required

by Federal Rule of Criminal Procedure 32.1(b)(1). The district court did not

comply with the letter of Rule 32.1 because it failed to conduct a preliminary

hearing, but Fourstar has not shown that he was prejudiced in any way by this

technical omission. Shortly before the District of Montana entered a more

restrictive COVID-19 response phase, Fourstar declined an initial hearing set to

take place by video conference. It appears the court then set Fourstar’s in-person

initial appearance and in-person final revocation back-to-back on the same day to

minimize COVID-19 exposure while still seeking to protect his due process rights.

At the revocation hearing, Fourstar was given notice of the nature of the hearing,

the opportunity to consult with counsel, and the opportunity to offer witness

testimony. We therefore conclude that any error was harmless. See Pierre v.




                                           2
Washington State Bd. of Prison Terms & Paroles, 699 F.2d 471, 472-73 (9th Cir.

1983).

      2.     Fourstar also contends that his due process rights were violated

because he waited 41 days between his arrest and the final revocation hearing.

Once again, however, Fourstar has not shown that he suffered prejudice because of

the wait, nor has he shown that the delay was unreasonable in light of the COVID-

19 pandemic. See United States v. Santana, 526 F.3d 1257, 1260 (9th Cir. 2008)

(holding that “relief is not called for unless there was both unreasonable delay and

prejudice”). Thus, we conclude that any delay was harmless and Fourstar’s due

process rights were not violated.



      AFFIRMED.




                                          3